Exhibit 10.41(b)

FIRST AMENDMENT TO THE SERIES 2009-3 SUPPLEMENT

This FIRST AMENDMENT TO THE SERIES 2009-3 SUPPLEMENT (this “Amendment”), dated
as of December 8, 2009, amends the Series 2009-3 Supplement (the “Series 2009-3
Supplement”), dated as of November 5, 2009, among AVIS BUDGET RENTAL CAR FUNDING
(AESOP) LLC, a special purpose limited liability company established under the
laws of Delaware (“ABRCF”), AVIS BUDGET CAR RENTAL, LLC, a limited liability
company established under the laws of Delaware, as administrator (the
“Administrator”), DEUTSCHE BANK AG, NEW YORK BRANCH, as administrative agent
(the “Administrative Agent”), the several commercial paper conduits listed on
Schedule I thereto (each a “CP Conduit Purchaser”), the several banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I thereto (each an
“APA Bank” with respect to such CP Conduit Purchaser), the several agent banks
set forth opposite the name of each CP Conduit Purchaser on Schedule I thereto
(each a “Funding Agent” with respect to such CP Conduit Purchaser), THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, as trustee
(in such capacity, the “Trustee”) and as agent for the benefit of the Series
2009-3 Noteholders (in such capacity, the “Series 2009-3 Agent”), to the Second
Amended and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and
the Trustee (as amended, modified or supplemented from time to time, exclusive
of Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2009-3 Supplement, as applicable.

W I T N E S S E T H:

WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee and the Required
Noteholders of the applicable Series of Notes, so long as such amendment only
affects the Noteholders of such Series of Notes;

WHEREAS, pursuant to Section 11.11 of the Series 2009-3 Supplement (i) such
Supplement may be amended in accordance with the terms of the Base Indenture and
(ii) if the consent of the Required Noteholders is required for an amendment
pursuant to the Base Indenture, such requirement shall be satisfied if such
amendment is consented to by the Requisite Noteholders;

WHEREAS, the parties desire to amend the Series 2009-3 Supplement to modify a
condition precedent to any increase of the Purchaser Group Invested Amounts; and

WHEREAS, ABRCF has requested the Trustee, the Series 2009-3 Agent, the
Administrator, the Administrative Agent and the Series 2009-3 Noteholders to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2009-3 Agent, the Administrator, the Administrative Agent and each Series 2009-3
Noteholder party hereto have agreed to, amend a certain provision of the Series
2009-3 Supplement as set forth herein;

NOW, THEREFORE, it is agreed:



--------------------------------------------------------------------------------

1. Amendment to Section 2.3(c)(iv). Section 2.3(c)(iv) of the Series 2009-3
Supplement is hereby amended and restated in its entirety as follows:

“(iv) no Amortization Event or Potential Amortization Event (in each case, other
than an Amortization Event or Potential Amortization Event in respect of another
Series of Notes solely resulting from a Surety Default (as such term is defined
in the Supplement pursuant to which such other Series of Notes was issued)) has
occurred and is continuing on the Series 2009-3 Closing Date or such Increase
Date, as applicable, or would occur and be continuing after giving effect to
such Series 2009-3 Initial Invested Amount or such Increase;”

2. Direction. By their signatures hereto, each of the undersigned (excluding The
Bank of New York Mellon Trust Company, N.A., in its capacity as Trustee and
Series 2009-3 Agent) hereby authorize and direct the Trustee and Series 2009-3
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.

3. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2009-3 Supplement.

4. This Amendment shall become effective on the date (the “Series 2009-3 First
Amendment Effective Date”) that is the later of (a) the date hereof or (b) the
first date on which each of the following have occurred: (i) each of ABRCF, the
Administrator, the Administrative Agent and the Requisite Noteholders shall have
executed and delivered this Amendment to the Trustee, and the Trustee shall have
executed this Amendment, (ii) the Rating Agency Consent Condition shall have
been satisfied with respect to this Amendment, (iii) Standard & Poor’s shall
have confirmed that this Amendment shall not result in a withdrawal or downgrade
of the rating of the Commercial Paper issued by any CP Conduit Purchaser whose
Commercial Paper is rated by Standard & Poor’s on the Series 2009-3 First
Amendment Effective Date and (iv) all certificates and opinions of counsel
required under the Base Indenture or by the Series 2009-3 Noteholders shall have
been delivered to the Trustee and the Series 2009-3 Noteholders, as applicable.

5. From and after the Series 2009-3 First Amendment Effective Date, all
references to the Series 2009-3 Supplement shall be deemed to be references to
the Series 2009-3 Supplement as amended hereby.

6. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

7. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AVIS BUDGET RENTAL CAR FUNDING
(AESOP) LLC, as Issuer

By:   /s/ Rochelle Tarlowe  

Name:  Rochelle Tarlowe

Title:    Vice President and Treasurer



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and Series 2009-3
Agent

By:   /s/ Sally R. Tokich  

Name:  Sally R. Tokich

Title:    Senior Associate



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent

By:   /s/ Robert Sheldon  

Name:  Robert Sheldon

Title:    Director

By:   /s/ Daniel Gerber  

Name:  Daniel Gerber

Title:    Director



--------------------------------------------------------------------------------

AGREED, ACKNOWLEDGED AND CONSENTED:

GEMINI SECURITIZATION CORP., LLC,
as a CP Conduit Purchaser under the Series 2009-3 Supplement

By:   /s/ Frank B. Bilotta  

Name:  Frank B. Bilotta

Title:    President

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent and an APA Bank under the
Series 2009-3 Supplement

By:   /s/ Robert Sheldon  

Name:  Robert Sheldon

Title:    Director

By:   /s/ Daniel Gerber  

Name:  Daniel Gerber

Title:    Director



--------------------------------------------------------------------------------

AVIS BUDGET CAR RENTAL, LLC, as Administrator

By:   /s/ Rochelle Tarlowe  

Name:  Rochelle Tarlowe

Title:    Vice President and Treasurer